Case: 15-40401      Document: 00513578707         Page: 1    Date Filed: 07/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40401                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                             July 5, 2016
UNITED STATES OF AMERICA,                                                  Lyle W. Cayce
                                                                                Clerk
              Plaintiff–Appellee,

v.

JOSE URBANO CORTINAS,

              Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1084-2


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Jose Urbano Cortinas appeals the 262-month sentence imposed for his
conviction for conspiracy to possess with intent to distribute five kilograms or
more of cocaine. He argues that the sentence is procedurally unreasonable
because the district court failed to consider his cooperation with the
Government under 18 U.S.C. § 3553(a).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40401     Document: 00513578707     Page: 2   Date Filed: 07/05/2016



                                  No. 15-40401
      There is no indication that the district court thought it lacked the
authority to vary downward to account for Cortinas’s cooperation. See United
States v. Robinson, 741 F.3d 588, 599, 601 (5th Cir. 2014). In his written
objections to the presentence report, Cortinas advised the district court of its
authority to consider cooperation under § 3553(a). Moreover, at the sentencing
hearing, the district court listened to Cortinas’s explanations of his cooperation
with the Government and explicitly stated that it was considering the
evidence, along with the § 3553(a) sentencing factors. The district court’s
references to a possible reduction of sentence under Federal Rule of Criminal
Procedure 35 for substantial assistance do not establish that it ignored its
authority to consider Cortinas’s cooperation under§ 3553(a).
      AFFIRMED.




                                        2